 .•


                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Trinyal Milique Sumler                                            Docket No. 5:17-CR-187-lBO

                                 Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Trinyal Milique Sumler, who, upon an earlier plea of guilty to
Conspiracy to Di~tribute and Possess With Intent to Distribute a Quantity of Heroin, in violation of 21
U.S.C. §§ 846, 841(a)(l) and 841(b)(l)(C), was sentenced by the Honorable Terrence W. Boyle, U.S.
District Judge, on' October 27, 2017, to the custody of the Bureau of Prisons for a term of 14 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 3 years.

   Trinyal Milique Sumler was released from custody on July 31, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: Th~ defendant tested positive for marijuana use on September 26, 2018, and the results of the
test was confirmed by Alere Laboratories on September 30, 2018. When confronted, the defendant
acknowledged the validity of the results and signed an admission of drug use statement. The defendant
received a verbal ~eprimand and was counseled about his actions. In response to this drug use, the probation
office is recommending the defendant be enrolled in substance abuse freatment at Straight Walk Family
Services in Rock)' Mount, North Carolina, and undergo increased drug testing as a component of the
Surprise Urinaly~is Program. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of s4.pervision.

PRAYING THA'.f THE COURT WILL ORDER that supervised release be modified as follows:

      1. The defenµant shall participate as directed in a program approved by the probation office for the
         treatment of narcotic addiction, drug dependency, or alcohol dependency which will' include
         urinalysis testing or other drug detection measures and may require residence or participation in a
         residential treatment facility.
                   '
Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.                           '


Isl Dwayne K. Benfield                                Isl Taron N. Seburn
Dwayne K. Benfield                                    Taron N. Seburn
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone:252-830-2335
                                                      Executed On: October 11, 2018
Trinyal Milique Sumler
Docket.
        No. 5:17-CR-187-lBO
                 I
Petition For Action
Page2            ·
                                     ORDER OF THE COURT

Considered and ordered this       I / day of    t:J? ~    , 2018, and ordered filed and
made a part of the records in the above case.

']~12~
Terrence W. Boyle
U.S. District Judge
